DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 5/14/2021.
Claims 21-40 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see page 9, filed 2/16/2021, with respect to the objections to the specification but they are not persuasive.  Applicant has corrected the typographical error regarding the transceiver 203.  However, the replacement paragraph 0024 filed 2/16/2021 appears to have the original paragraph duplicated.  That is, lines 10-18 of the paragraph submitted on 2/16/2021 duplicate lines 1-9 in of this paragraph.  Please update amended paragraph 0024 to remove the duplicated lines.  

Examiner has fully considered Applicant’s arguments, see pages 9-11, filed 2/16/2021, with respect to the double patenting rejection and they are persuasive.  Specifically, Applicant’s indication that a Terminal Disclaimer has been filed is persuasive.  Examiner has withdrawn the double patenting rejection. 

Examiner has fully considered Applicant's arguments, see pages 11-13, filed 2/16/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  Applicant again argues that the previous rejection used “official notice”.  Examiner again disagrees with this contention.  However, the rejection has been modified to explicitly argue that the limitations in question (“storing the absence schedule in a memory”) would have been obvious to one of ordinary skill in the art.  While Applicant has not presented any alternative implementations based on the disclosure of Rawat (besides storing the schedule in memory for future processing), Rawat does not explicitly disclose this step.  However, for at least the reasons articulated in the rejection below, this would clearly have been obvious to one of ordinary skill in the art.  

Specification
The disclosure is objected to because of the following informalities:
  lines 10-18 of paragraph 0024 submitted on 2/16/2021 duplicate lines 1-9 in of this paragraph.  Please remove the duplicate lines.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In lines 6-7 of claim 23, the phrase “and is not substantially prior to any of the plurality of absence periods” is indefinite.  That is, the scope of the phrase “is not substantially prior to” is unclear.  There is no standard to determine when a request is or is not “substantially prior to” an 

Claim 24 also includes the phrase “and is not substantially prior to any of the plurality of absence periods” in lines 2-3 and is therefore rejected as indefinite for reasons similar to those stated above in the rejection of claim 23.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0024687 to Rawat et al in view of U.S. Patent Application Publication 2015/0200692 to Chiou et al in view of U.S. Patent Application Publication 2016/0050686 to Krishnamoorthi et al.

Regarding claim 21, Rawat discloses a method, comprising:
receiving an absence schedule indicating a plurality of absence periods during which a group owner device in a wireless network will be unavailable for receiving transmissions in a frequency band (disclosed throughout; see paragraphs 0032-0033, for example, which indicate that the P2P clients receive the NoA from a beacon frame transmitted by the group owner (GO); the NoA indicates absence periods during which the group owner will be absent); 
controlling a primary radio transceiver of a wireless device based on the absence schedule (disclosed throughout; see Figure 2 and paragraphs 0032-0035, for example; the WLAN transceiver (PHY 508 and antenna 512, for example) is the primary transceiver and is clearly controlled according to the schedule (which is established by sending the schedule via the NoA in the beacon)).
Rawat further discloses in paragraphs 0032-0033 disclose that the NoA schedule is transmitted to the client devices in order to establish a schedule, which is a cycle of absence and presence between the GO (group owner) and the clients.  Specifically, Rawat indicates that this NoA schedule is sent to “coordinate periods of time which the device will be treated as absent by the client, so that the client does not transmit during periods having Bluetooth activity” (¶0032).  Similarly, the NoA schedule also “coordinates periods during which the device will be treated as present by the client, to maintain the desired level of WLAN performance” (¶0032).  The “NoA specifies a start time, an absent duration beginning at the specified start time, an interval duration that includes the absent duration and the present duration, and a number of cycles for which to implement the schedule” (¶0033).  Clearly, this schedule involves processing to be performed as specified periods in the future.  To the extent that Rawat does not explicitly disclose the storing the absence schedule in a memory, this would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  Rawat also clearly discloses implementing the client device using processors and memories (see paragraphs 0021-0027, for example).  It would have been obvious to store the schedule (the information in the NoA) in a memory in order to perform the actions described above in the scheduled “absence” and “presence” periods.  As indicated above, paragraph 0032 discusses how the schedule in the NoA indicates how the device “will be treated” by the client device.  That is, it would have been obvious to use the processors/memories described throughout to use the information sent in the NoA at a future time.  The rationale for doing so would have been to implement a simple mechanism for retaining the schedule information for future use and thus avoiding additional signaling to inform the device (again) of the absence and presence periods.  
Rawat further discloses the Bluetooth transmission occurs during the absence period of the absence schedule indicated by the NoA (see paragraphs 0032-0035, for example).  The Bluetooth “activity” described in these paragraphs can be reasonably interpreted as a request to transmit a message from the secondary transceiver.  However, Rawat does not explicitly disclose the entire limitations of 
receiving a first request from a secondary radio transceiver of the wireless device to transmit a first wireless message in the frequency band; and 
if the first request is prior to one of the plurality of absence periods, granting the first request once at least one of the plurality of absence periods occurs.
To the extent that Rawat does not explicitly disclose the limitations of receiving a first request from a secondary radio transceiver of the wireless device to transmit a first wireless message in the frequency band, Chiou discloses details to render any missing limitations 
Rawat, modified, does not explicitly disclose the limitation that if the first request is prior to one of the plurality of absence periods, granting the first request once at least one of the plurality of absence periods occurs.  However, Krishnamoorthi discloses rescheduling one of two transmissions by a processor after determining that the transmissions may collide (see paragraph 0088, for example).  In Rawat, modified, a transmission request which would result in a collision is rejected as indicated above.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat to reschedule the request rather than to reject it.  The rationale for doing so would have been to 

Regarding claim 30, Rawat discloses a device, comprising:
a first interface coupled with a primary radio transceiver (disclosed throughout; the WLAN transceiver (PHY 508 and antenna 512 of Figure 2, for example) is a primary radio transceiver; the interface to the bus is a first interface) and configured to receive an absence schedule indicating a plurality of absence periods during which a group owner device in a wireless network will be unavailable for receiving transmissions in a frequency band (disclosed throughout; see paragraphs 0032-0033, for example, which indicate that the P2P clients receive the NoA from a beacon frame transmitted by the group owner (GO); the NoA indicates absence periods during which the group owner will be absent);
arbitration logic coupled with the second interface and configured to: 
control a primary radio transceiver of a wireless device based on the absence schedule (disclosed throughout; see Figure 2 and paragraphs 0032-0035, for example; the WLAN transceiver (PHY 508 and antenna 512, for example) is the primary transceiver and is clearly controlled according to the schedule (which is established by sending the schedule via the NoA in the beacon)).
Rawat further discloses in paragraphs 0032-0033 disclose that the NoA schedule is transmitted to the client devices in order to establish a schedule, which is a cycle of absence and presence between the GO (group owner) and the clients.  Specifically, Rawat indicates that this NoA schedule is sent to “coordinate periods of time which the device will be treated as absent by the client, so that the client does not transmit during periods having Bluetooth activity” (¶0032).  a memory configured to store the absence schedule, this would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  Rawat also clearly discloses implementing the client device using processors and memories (see paragraphs 0021-0027, for example).  It would have been obvious to store the schedule (the information in the NoA) in a memory in order to perform the actions described above in the scheduled “absence” and “presence” periods.  As indicated above, paragraph 0032 discusses how the schedule in the NoA indicates how the device “will be treated” by the client device.  That is, it would have been obvious to use the processors/memories described throughout to use the information sent in the NoA at a future time.  The rationale for doing so would have been to implement a simple mechanism for retaining the schedule information for future use and thus avoiding additional signaling to inform the device (again) of the absence and presence periods.  
Rawat further discloses the Bluetooth transmission occurs during the absence period of the absence schedule indicated by the NoA (see paragraphs 0032-0035, for example).  The Bluetooth “activity” described in these paragraphs can be reasonably interpreted as a request to transmit a message from the secondary transceiver.  Further, as this Bluetooth activity occurs 
a second interface coupled with a secondary radio transceiver and configured to receive a first request from the secondary radio transceiver to transmit a first wireless message in the frequency band; 
or the limitation that the arbitration logic coupled with the second interface and configured to: 
grant the first request once at least one of the plurality of absence periods occurs if the first request is prior to one of the plurality of absence periods. 
To the extent that Rawat does not explicitly disclose the limitations of a second interface coupled with a secondary radio transceiver and configured to receive a first request from the secondary radio transceiver to transmit a first wireless message in the frequency band, Chiou discloses details to render any missing limitations obvious.  Consider Figure 4 of Chiou, for example, which discloses a similar device to that of the client or GO of Rawat including a primary transceiver (WLAN module) and secondary transceiver (Bluetooth module).  The secondary transceiver sends a request (BT_Req) to the controller which is granted or rejected accordingly.  As indicated in paragraph 0048, for example, this controller acts as a packet traffic arbitrator (PTA) controller and performs a scheduler function based on the Bluetooth and WLAN schedule (similar to the NoA schedule of Rawat).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a PTA controller similar to that in Chiou to control transmissions from the two interfaces based on requests from each transceiver.  In this combination, the absence schedule, as defined in the NoA/beacon received from the GO, would be used to determine whether to grant or deny 
Rawat, modified, does not explicitly disclose the limitation that the arbitration logic coupled with the second interface and configured to: grant the first request once at least one of the plurality of absence periods occurs if the first request is prior to one of the plurality of absence periods.  However, Krishnamoorthi discloses rescheduling one of two transmissions by a processor after determining that the transmissions may collide (see paragraph 0088, for example).  In Rawat, modified, a transmission request which would result in a collision is rejected as indicated above.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat to reschedule the request rather than to reject it.  The rationale for doing so would have been to improve the system performance by reducing the amount of internal signaling required to send a message in the case of a potential collision.

Regarding claim 35, Rawat discloses a system, comprising:
a first wireless device in a wireless network, comprising:
a primary radio transceiver (the WLAN transceiver 110 (including PHY 508 and antenna 512 of Figure 2, for example) is a primary radio transceiver),
a secondary radio transceiver (the Bluetooth transceiver 106 of Figure 2, for example), and
a packet traffic arbiter (the combination of the host CPU 516 and the CoE module 524, for example) configured to:
receive an absence schedule indicating a plurality of absence periods during which a group owner device in the wireless network will be unavailable for receiving transmissions in a frequency band (disclosed throughout; see paragraphs 0032-0033, for example, which indicate that the P2P clients receive the NoA from a beacon frame transmitted by the group owner (GO); the NoA indicates absence periods during which the group owner will be absent); 
control the primary radio transceiver based on the absence schedule (disclosed throughout; see Figure 2 and paragraphs 0032-0035, for example; the WLAN transceiver (PHY 508 and antenna 512, for example) is the primary transceiver and is clearly controlled according to the schedule (which is established by sending the schedule via the NoA in the beacon)); 
a set of additional wireless client devices in the wireless network configured to communicate wirelessly with the first wireless device (disclosed throughout; see Figure 1 and paragraph 0031 (“at least two nodes”), for example).
Rawat further discloses in paragraphs 0032-0033 disclose that the NoA schedule is transmitted to the client devices in order to establish a schedule, which is a cycle of absence and presence between the GO (group owner) and the clients.  Specifically, Rawat indicates that this NoA schedule is sent to “coordinate periods of time which the device will be treated as absent by the client, so that the client does not transmit during periods having Bluetooth activity” (¶0032).  Similarly, the NoA schedule also “coordinates periods during which the device will be treated as present by the client, to maintain the desired level of WLAN performance” (¶0032).  The “NoA specifies a start time, an absent duration beginning at the specified start time, an interval duration that includes the absent duration and the present duration, and a number of cycles for which to implement the schedule” (¶0033).  Clearly, this schedule involves processing to be performed as specified periods in the future.  To the extent that Rawat does not explicitly disclose the store the absence schedule in a memory, this would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  Rawat also clearly discloses implementing the client device using processors and memories (see paragraphs 0021-0027, for example).  It would have been obvious to store the schedule (the information in the NoA) in a memory in order to perform the actions described above in the scheduled “absence” and “presence” periods.  As indicated above, paragraph 0032 discusses how the schedule in the NoA indicates how the device “will be treated” by the client device.  That is, it would have been obvious to use the processors/memories described throughout to use the information sent in the NoA at a future time.  The rationale for doing so would have been to implement a simple mechanism for retaining the schedule information for future use and thus avoiding additional signaling to inform the device (again) of the absence and presence periods.  
Rawat further discloses the Bluetooth transmission occurs during the absence period of the absence schedule indicated by the NoA (see paragraphs 0032-0035, for example).  The Bluetooth “activity” described in these paragraphs can be reasonably interpreted as a request to transmit a message from the secondary transceiver.  However, Rawat does not explicitly disclose the entire limitations of 
receive a first request from the secondary radio transceiver to transmit a first wireless message in the frequency band; and
grant the first request once at least one of the plurality of absence periods occurs if the first request is prior to one of the plurality of absence periods.
To the extent that Rawat does not explicitly disclose the limitations of receive a first request from the secondary radio transceiver to transmit a first wireless message in the frequency band, Chiou discloses details to render any missing limitations obvious.  Consider 
Rawat, modified, does not explicitly disclose the limitation that grant the first request once at least one of the plurality of absence periods occurs if the first request is prior to one of the plurality of absence periods.  However, Krishnamoorthi discloses rescheduling one of two transmissions by a processor after determining that the transmissions may collide (see paragraph 0088, for example).  In Rawat, modified, a transmission request which would result in a collision is rejected as indicated above.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat to reschedule the request rather than to reject it.  The rationale for doing so would have been to improve the system performance by reducing the amount of internal signaling required to send a message in the case of a potential collision.

Regarding claim 22, Rawat, modified, discloses the limitation of in response to the granting of the first request, transmitting the first wireless message from the secondary radio transceiver during the one of the plurality of absence periods (disclosed throughout; see Figure 3 and paragraph 0032 of Rawat, for example, which indicates that the Bluetooth transceiver transmits during the absent periods).

Regarding claim 23, Rawat, modified, discloses the limitations of receiving a second request from the secondary radio transceiver to transmit a second wireless message in the frequency band (see paragraph 0048 of Chiou, for example, which clearly discloses plural request from each of the transceivers); and rejecting the second request in response to determining based on the stored absence schedule that a requested transmission time of the second wireless message is not within any of the plurality of absence periods and is not substantially prior to any of the plurality of absence periods (as indicated above, the absence schedule indicates the time periods when the WLAN transceiver is present/active and when it is absent; the intention (as expressed in Rawat) is for the Bluetooth transceiver to transmit/receive during the absent periods; if a request to transmit Bluetooth during a present period arrives, the PTA will reject it (similar to the way it rejects a colliding request in paragraph 0048, for example)).

Regarding claim 24, Rawat, modified, discloses the limitations of parent claim 23 as indicated above.  Rawat does not explicitly disclose the limitations of claim 24 that in response to determining that the requested transmission time is not within any of the plurality of absence periods and is not substantially prior to any of the plurality of absence periods, rescheduling transmission of the second wireless message in one of the plurality of absence periods.  However, Krishnamoorthi discloses rescheduling one of two transmissions by a processor after determining that the transmissions may collide (see paragraph 0088, for example).  In Rawat, modified, a transmission request which would result in a transmission is rejected as indicated above.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat to reschedule the request rather than to reject it.  The rationale for doing so would have been to improve the system performance by reducing the amount of internal signaling required to send a message in the case of a potential collision.

Regarding claim 25, Rawat, modified, discloses the limitations that the absence schedule indicates: a start time for a first absence period following transmission of the absence schedule (see the start time described in paragraph 0033 of Rawat); a duration for each absence period in the plurality of absence periods and for each time period between consecutive absence periods (see the absent duration described in paragraph 0033 of Rawat); and a number of absence periods in the plurality of absence periods (see the number of cycles described in paragraph 0033 of Rawat).

Regarding claim 26, Rawat, modified, discloses the limitations of 
generating the absence schedule based on a predicted communication schedule of the secondary radio transceiver (disclosed throughout; see paragraph 0043, for example, which indicates that the group owner may “monitor Bluetooth activity to determine whether ; and 
transmitting the absence schedule via the primary radio transceiver to one or more group client devices, wherein the group owner device comprises the primary radio transceiver (disclosed throughout; see paragraph 0043, for example, which indicates that the absence schedule (NoA) is transmitted by the group owner (GO) over the primary (WLAN) interface in the beacon frame).

Regarding claim 27, Rawat, modified, discloses the limitations of 
causing the primary radio transceiver to enter a low power consumption state during each of the plurality of absence periods (see paragraph 0013, for example, which indicates that the client enters a “power save mode during the absent periods”); and 
operating the primary radio transceiver in a high power consumption state during intervals outside any of the plurality of absence periods (see paragraph 0013, for example, which indicates that the client enters a power save mode during the absent periods; to enter a power save mode, the terminal must have been in a mode not saving as much power, which is reasonably interpreted as a high power consumption state).

Regarding claim 31, Rawat, modified, discloses the limitations that the primary radio transceiver and the secondary radio transceiver are located in the same integrated circuit device package as the arbitration logic (see paragraphs 0004 and 0035 of Rawat, for example, which discloses a system-on-a-chip (SOC) implementation).

Regarding claim 32, Rawat, modified, discloses the limitations that the arbitration logic is configured to control the primary radio transceiver by causing a second wireless transmission from the primary radio transceiver to be transmitted during an interval outside the plurality of absence periods indicated by the absence schedule (disclosed throughout; the WiFi/WLAN transceiver (primary radio transceiver) transmits/receives during present periods (intervals outside of the plurality of absence periods); see the abstract (“NoA is used such that the absent duration covers the Bluetooth Interval and present duration covers the WLAN interval”); paragraph 0032, for example, (“the NoA coordinates periods during which the device will be treated as present by the client, to maintain a desired level of WLAN performance”)).

Regarding claim 33, Rawat, modified, discloses the limitations of 
the primary radio transceiver configured to transmit the absence schedule according to a first communication protocol (disclosed throughout; the absence schedule is transmitted via a beacon in the WLAN/WiFi protocol; see paragraphs 0032-0033, for example); and 
the secondary radio transceiver configured to transmit the first wireless message according to a second communication protocol (disclosed throughout; the second transceiver is a Bluetooth transceiver; see the BT module 106/108 of Figure 1, for example).

Regarding claim 34, Rawat, modified, discloses the limitations of a power management module coupled with the primary radio transceiver and configured to: 
cause the primary radio transceiver to enter a low power consumption state during one or more of the plurality of absence periods (see paragraph 0013, for example, which indicates that the client enters a “power save mode during the absent periods”); and 
cause the primary radio transceiver to operate in a high power consumption state during intervals outside any of the plurality of absence periods (see paragraph 0013, for example, which indicates that the client enters a power save mode during the absent periods; to enter a power save mode, the terminal must have been in a mode not saving as much power, which is reasonably interpreted as a high power consumption state).

Regarding claim 36, Rawat, modified, discloses the limitations that
the secondary radio transceiver is configured to transmit the first wireless message in response to granting of the first request (disclosed throughout; see Figure 3 and paragraph 0032 of Rawat, for example, which indicates that the Bluetooth transceiver transmits during the absent periods); and 
the packet traffic arbiter is further configured to control the primary radio transceiver by causing a second wireless transmission from the primary radio transceiver to be transmitted during an interval outside the plurality of absence periods indicated by the absence schedule (disclosed throughout; the WiFi/WLAN transceiver (primary radio transceiver) transmits/receives during present periods (intervals outside of the plurality of absence periods); see the abstract (“NoA is used such that the absent duration covers the Bluetooth Interval and present duration covers the WLAN interval”); paragraph 0032, for example, (“the NoA coordinates periods during which the device will be treated as present by the client, to maintain a desired level of WLAN performance”)).

Regarding claim 37, Rawat, modified, discloses the limitations of a set of one or more Bluetooth devices (disclosed throughout; see peer devices 102 and 104 of Figure 1, for example, which include one or more Bluetooth devices), wherein the first wireless device is configured to transmit the first wireless message to one of the set of Bluetooth devices (disclosed throughout; see paragraphs 0032-0035, for example; the Bluetooth activity includes transmitting the first message to a Bluetooth device), wherein the primary radio transceiver is configured to communicate according to a WiFi protocol (disclosed throughout; see paragraph 0032, for example, which discloses that the WLAN module utilizes a WiFi protocol).

Regarding claim 38, Rawat, modified, discloses the limitation that each wireless client device in the set of additional wireless client devices is configured to enter a low power consumption state during each of the plurality of absence periods (see paragraph 0013, for example, which indicates that the client enters a “power save mode during the absent periods”).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0024687 to Rawat et al in view of U.S. Patent Application Publication 2015/0200692 to Chiou et al in view of U.S. Patent Application Publication 2016/0050686 to Krishnamoorthi et al in view of U.S. Patent Application Publication 2016/0278035 to Yae et al.

Regarding claim 28, Rawat, modified, discloses the limitations of parent claim 21 as indicated above.  Rawat further discloses the limitation of claim 28 that the absence schedule is received at the primary radio transceiver via a transmission from the group owner device (see paragraphs 0032-0033, for example, which indicate that the absence schedule (NoA) is transmitted as part of a beacon from the group owner).  Rawat does not explicitly disclose the limitations of claim 28 of adjusting a clock of the secondary radio transceiver based on the absence schedule to align one or more communication times of the secondary radio transceiver with one of the plurality of absence periods.  However, Yae discloses adjusting the clock of a Bluetooth device to align with the transmission of a WiFi device (see paragraphs 0044 and 0069, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat, modified, to adjust the clock of the Bluetooth transceiver based on the absence schedule to align with the WiFi transceiver as suggested by Yae.  The rationale for doing so would have been to prevent data loss or disconnection due to interference as suggested in paragraph 0033 of Yae.

Claims 29, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0024687 to Rawat et al in view of U.S. Patent Application Publication 2015/0200692 to Chiou et al in view of U.S. Patent Application Publication 2016/0050686 to Krishnamoorthi et al in view of U.S. Patent Application Publication 2015/0036735 to Smadi et al.

Regarding claim 29, Rawat, modified, discloses the limitations of parent claim 1 as indicated above.  Rawat further discloses the limitations of claim 29 that in response to receiving a beacon frame without any absence schedule, transmitting from the primary radio transceiver a clear-to-send-to-self (CTS-to-self) frame for each of a plurality of transmission periods for the secondary radio transceiver (see abstract (“Until NoA schedule starts, P2P-GO may protect Bluetooth Interval using CTS2S frames”), for example; see also paragraphs 0007 and 0043, for example); and during each of the plurality of transmission periods, transmitting a wireless message from the secondary radio transceiver (see paragraph 0043, for example, which indicates that CTS to self (CTS2S) frames are used to transmit the Bluetooth traffic prior to the start of NoA scheduling).  Rawat does not explicitly disclose the limitations of claim 29 of transmitting a proposed absence schedule.  However, consider Smadi, for example, which discloses enabling client devices to send a request for modifying the NoA schedule (a proposed absence schedule) in paragraph 0090.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat, modified, to enable client devices to transmit proposed absence schedules to the group owner.  The rationale for doing so would have been to enable the client to have some control over the time-allocation as suggested by Smadi in paragraph 0090, for example.

Regarding claim 39, Rawat, modified, discloses the limitations of parent claim 35 as indicated above.  Rawat further discloses the limitations of a group owner device configured to transmit the absence schedule to the first wireless device (disclosed throughout; see paragraphs 0032-0033, for example, which indicate that the P2P clients receive the NoA from a beacon frame transmitted by the group owner (GO); the NoA indicates absence periods during which the group owner will be absent) wherein for each wireless client device in the set of additional wireless client devices, the wireless client device is coupled with the group owner device via a wireless network link (disclosed throughout; see Figure 1 and the associated description which indicates that a plurality of peer devices exist; as indicated in paragraphs 0032-0033, these is configured to access a wide area network via the group owner device.  However, this type of network configuration is known in the art.  Consider Smadi, for example, which discloses in Figure 1A and paragraph 0023 that the group owner (device 130) connects to a WAN (such as the Internet 115) as well as the other client devices over 802.11.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat, modified, to connect the group owner to a WAN such as the Internet.  The rationale for doing so would have been to enable the client devices to access servers and other devices located outside the immediate geographic proximity of these devices.

Regarding claim 40, Rawat, modified, discloses the limitations of parent claim 35 as indicated above.  Rawat further discloses the limitations that the first wireless device is a group owner device of the wireless network.  Rawat does not explicitly disclose the limitations of claim 40 of the first wireless device is configured to transmit a second absence schedule via the primary radio transceiver in response to receiving a proposed absence schedule from a wireless client device in the set of additional wireless client devices.  However, consider Smadi, for example, which discloses enabling client devices to send a request for modifying the NoA schedule (a proposed absence schedule) in paragraph 0090.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rawat, modified, to enable client devices to transmit proposed absence schedules to the group owner so that the group owner will modify (and then transmit) the absence schedule.  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 21, 2021